                  Case 1:20-cv-02613-JEB Document 6 Filed 09/21/20 Page 1 of 1
Rev. /201



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 MURRAY BRAUN


                     Plaintiff
                                                         Civil No.                  20-2613       (JEB)
               vs.

UNITED STATES OF AMERICA, ET AL                         Category E



                         Defendant




                                     REASSIGNMENT OF CIVIL CASE

      The above-entitled case was reassigned on     9/21/2020        from Judge Beryl A. Howell

to Judge James Boasberg                                 by direction of the Calendar Committee.



                                   (Case Not Related)


                                                                  JUDGE ELLEN S. HUVELLE
                                                                  Chair, Calendar and Case
                                                                  Management Committee


cc:           Judge Beryl A. Howell                                  & Courtroom Deputy
              Judge James Boasberg                         & Courtroom Deputy
            Liaison, Calendar and Case Management Committee
